STOULIG, Judge,
concurring.
I concur in the majority opinion affirming the judgment of the trial court that the community of acquets and gains was effectively dissolved on May 13,1976, the date of the filing of the petition culminating in the judgment of divorce. C.C. arts. 155 and 159.
I also concur in the majority opinion that the ex-husband is entitled to a protective order limiting and restricting the discovery deposition to an accounting of the bonuses, but not the regular salary, he received during the period of voluntary separation (January 1970 to May 13, 1976). McMichael v. McMichael, 205 So.2d 433 (La.1967).